Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Neils on 3/22/21.

The application has been amended as follows: 

32.	(Currently Amended) A dishwasher having a dishwashing compartment which comprises a plurality of wall parts including a right-hand side wall, a ceiling, a left-hand side wall, and a metal rear wall and, in order to be loaded with items to be washed, is provided on a front side with a loading opening which is closed, at least temporarily, by a compartment door, wherein the right-hand side wall, the ceiling, and the left-hand side wall form a metal shroud which in the straightened-out state forms a flat press part which is then bent in a U-shaped manner to form a vertical, downward facing, U-shaped metal shroud, wherein a hollowed metal floor is a deep-drawn part produced from [[a]] an austenitic steel, wherein the metal rear wall, which is 
wherein the right-hand side wall and the left-hand side wall of the U-shaped metal shroud are each connected along their respectively lower wall edge, in a form-fitting manner, to the hollowed metal floor by a corresponding interface, 
wherein each of the external interfaces comprises a form-fitting connection comprising a dynamic or static fold, and 
wherein on the rear side of the U-shaped metal shroud and on the rear side of the hollowed metal floor, each of the external interfaces is outwardly bent at 90°, so that a peripheral, rear-facing, frame-shaped edge region is produced, to which the metal rear wall is fitted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record, taken alone or in obvious combination, does not teach or suggest the totality of the limitations of the independent claim.  In particular, the prior art of record does not teach external interfaces, comprising a dynamic or static fold, each making a 90 degree outward bend so that the folded portions bend outward 90 degrees, to which the rear wall is fitted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SPENCER E BELL/Primary Examiner, Art Unit 1711